Citation Nr: 1614639	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.
 
2.  Entitlement to service connection for a skin disability other than tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

When this case was previously before the Board in April 2014, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for skin disabilities, which he contends are due to Agent Orange exposure and the rough terrain, rainy weather, and indigenous vegetation in Vietnam.  He gives a history of foot fungus; foot inflammation; blisters; chronic itching; and boils on the head, chest, and feet in and since service.  

Private treatment records show that since August 2004, Dr. K. has treated the Veteran for recurrent skin abscesses.  In a July 2009 statement, Dr. K. diagnosed chronic tinea pedis and opined that it developed during the Veteran's active military service.  

Based on the evidence of record, the Board remanded the issues on appeal in April 2014 to afford the Veteran a VA examination to determine the diagnoses and etiology for any skin disabilities present.

In response to the Board's remand, the Veteran was afforded a VA examination in May 2015 in which the examiner diagnosed tinea pedis and suprapubic abscess.  The examiner opined that the conditions claimed (tinea pedis and skin abscess) were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that review of the records did not show any treatment for tinea pedis in service; medical records showed that the Veteran was seen in 2010 and diagnosed with tinea pedis; tinea pedis was not included under diseases associated with Agent Orange.  The examiner also stated that review of the service treatment records did not indicate any treatment for skin abscesses in service; skin abscess was not included under diseases associated with Agent Orange exposure.

In a brief dated in March 2016, the Veteran's representative argued that the opinion in the May 2015 examination report was inadequate because of the examiner's failure to discuss the July 2009 letter from the Veteran's physician, Dr. K.  

The Board agrees with that assertion and finds that the May 2015 VA opinion is inadequate for adjudication purposes.  Namely, the VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, as argued by the Veteran's representative, the VA examiner failed to address the aforementioned opinion by Dr. K., and the Veteran's reported symptoms of foot fungus; foot inflammation; blisters; chronic itching; and boils on the head, chest, and feet in and since service, as instructed by the Board in the April 2014 remand.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claim files should be provided to the VA examiner who conducted the May 2015 VA examination.  The examiner should be requested to review the files, to include a copy of this Remand, and provide an addendum in which he or she provides an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed tinea pedis and skin abscesses, had their onset during or are related to service, to include as secondary to Agent Orange exposure.

In formulating the above-requested opinions, the examiner is to address Dr. K.'s July 2009 medical opinion that the Veteran's current chronic tinea pedis developed in service and address the Veteran's reported symptoms of foot fungus; foot inflammation; blisters; chronic itching; and boils on the head, chest, and feet in and since service.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the May 2015 examiner is unavailable, the claim files should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




